NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2008-5059


                      WILLIAM D. HOOKER (doing business as
                           Georgia Bowhunters Supply),

                                                    Plaintiff-Appellant,

                                         v.

                                 UNITED STATES,

                                                    Defendant-Appellee.


       Berta E. Nichols, of Hilton Head Island, South Carolina, argued for plaintiff-
appellant.

      Mark A. Melnick, Attorney, Commercial Litigation Branch, United States
Department of Justice, of Washington, DC, argued for defendant-appellee. On the brief
were Gregory G. Katsas, Assistant Attorney General, Jeanne E. Davidson, Director,
Todd M. Hughes, Deputy Director, and Richard P. Schroeder, Attorney.

Appealed from: United States Court of Federal Claims

Senior Judge Robert H. Hodges, Jr.
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2008-5059

                     WILLIAM D. HOOKER (doing business as
                          Georgia Bowhunters Supply),

                                                          Plaintiff-Appellant,
                                         v.

                                 UNITED STATES,
                                                          Defendant-Appellee.



                                 Judgment
ON APPEAL from the       United States Court of Federal Claims

In CASE NO(S).           03-CV-1501

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, LINN, and MOORE, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.

                                       ENTERED BY ORDER OF THE COURT



DATED November 12, 2008                  /s/ Jan Horbaly
                                         Jan Horbaly, Clerk